           Case 1:18-cv-02718-GHW Document 97 Filed 10/05/20 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 10/03/2020
----------------------------------------------------------------- X
                                                                  :
PEGGY ZOULAS,                                                     :
                                                                  :
                                                  Plaintiff,      :         1:18-cv-02718-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
NEW YORK CITY DEPARTMENT OF                                       :
EDUCATION,                                                        :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         The Court has received Plaintiff’s October 2, 2020 email attaching a status letter regarding

discovery. This status letter will be posted to the docket by separate order. Pursuant to the Court’s

August 29, 2019 Notice of Initial Pretrial Conference, Dkt No. 53 and the Court’s Individual Rule

of Practice in Pro Se Cases 1(A), all communications with the Court should be directed to the Pro Se

Office. The Court directs Plaintiff not to send emails to the Court’s chambers email account.

         In light of COVID-19, the Court’s April 1, 2020 standing order provides that the Court will

temporarily, until further order of the Court, accept filings via email from pro se litigants without

electronic filing privileges. Filings by pro se litigants submitted by email must be sent to

Temporary_Pro_Se_Filing@nysd.uscourts.gov.

         SO ORDERED.

Dated: October 3, 2020
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
